Case: 4:20-cr-00460-RWS-SPM Doc. #: 14 Filed: 08/27/20 Page: 1 of 2 PageID #: 29




                              UNITED STATES DISTRICT COURT
                                                                                             FILED
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION                                      AUG 2 7 2020
                                                                                        U. S. DISTRICT COURT
  UNITED STATES OF AMERICA,                          )                                EASTERN DISTRICT OF MO
                                                                                             ST.LOUIS
                                                     )
  Plaintiff,                                         )
                                                     )
  v.                                                 )
                                                     )     4:20CR460 RWS/SPM
  DEANDRE J. WHITE,                                  )
                                                     )
                    Defendants.                      )


                                           INDICTMENT

                                           COUNT ONE

 The Grand Jury charges that:

       On or about August 12, 2020, in the City of St. Louis, within the Eastern District of Missouri,

                                        DEANDRE J. WHITE,

 the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted

 in a court of law of one or more crimes punishable by a term of imprisonment exceeding one year,

 and the firearm previously traveled in interstate or foreign commerce during or prior to being in

 Defendant's possession.

       In violation of Title 18, United States Code, Section 922(g)(l) and punishable under Title

 18, United States Code, Section 924(a)(2).

                                           COUNT TWO

 The Grand Jury further charges that:

       On or about August 12, 2020, in the City of St. Louis, within the Eastern District of Missouri,

                                        DEANDRE J. WIDTE,
Case: 4:20-cr-00460-RWS-SPM Doc. #: 14 Filed: 08/27/20 Page: 2 of 2 PageID #: 30




  the Defendant herein, did knowingly and intentionally possess with the intent to distribute a

  controlled substance, to wit: N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide,

  commonly known as fentanyl, a Schedule II controlled substance.

       In violation of Title 21, United States Code, Section 841(a)(l) and punishable under Title

  21, United States Code, Section 84l(b)(l)(C).

                                           COUNT THREE

  The Grand Jury further charges that:

       On or about August 12, 2020, in the City of St. Louis, within the Eastern District of

  Missouri,

                                         DEANDRE J. WHITE,

  the Defendant herein did knowingly possess a firearm in furtherance of a drug trafficking crime,

  which may be prosecuted in a court of the United States, that is, possession with intent to distribute

  N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide, commonly known as fentanyl, a

  Schedule II controlled substance, as set forth in Count Two.

         In violation of Title 18, United States Code, Section 924(c)(l)(A) and punishable under

  Title 18, United States Code, Section 924(c)(1 )(A)(i).


                                                                 A TRUE BILL


                                                                 FOREPERSON
  JEFFREY B. JENSEN
  United States Attorney



  CATHERINE M. HOAG, #67500MO
  Assistant United States Attorney
